DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/21 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 7, “prodcuct” should be changed to “product”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites that each product controller is configured to “vary its activities according to a lifecycle state of the machine controlled by the product controller" in lines 8-10.  There is no support for this limitation in the specification.  The specification discloses that the activities performed by the Product Controller 305 vary according to the lifecycle state of the product, not a machine (paragraph [24]: “Product development can be understood as existing in three lifecycle states: design, production, and operation”).  
Claims 17-18 depend from claim 16 and incorporate the same deficiencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 recites the limitation "the machine controlled by the product controller" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not recite that the product controller controls a machine, nor is any machine previously recited.  Rather, the claim recites that the product controllers correspond to digital twins, and that the digital twins correspond to a plurality of physical assets in the manufacturing system.
Claims 17-18 depend from claim 16 and incorporate the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmenger et al. EP 3 070 547 A2 (“Strohmenger”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Strohmenger discloses:
16.	A system for managing physical assets in a manufacturing system, the system comprising:
a plurality of digital twins corresponding to a plurality of physical assets in the manufacturing system (e.g., [0014], [0016], [0032]);
a plurality of operation controllers executing within a plurality of control computers (e.g., [0031], [0084]), wherein each operation controller controls operation of a machine in the manufacturing system based on process image data stored in a corresponding control computer (e.g., [0087]-[0089]);
a plurality of product controllers corresponding to the plurality of digital twins (e.g., [0014], [0016], [0032]), wherein each product controller is configured to:
vary its activities according to a lifecycle state of the machine controlled by the product controller (e.g., [0049])
collect sensor data from one or more sensors in the manufacturing system (e.g., [0021]),

determine a desired product state based on the digital twin corresponding to the physical asset (e.g., [0041], [0082]), and
if the actual product state deviates from the desired product state, providing instructions to one or more of the operation controllers to perform one or more actions on the physical asset (e.g., [0043], [0031]-[0032]).  
17.	The system of claim 16, wherein the plurality of operation controllers communicate with each other using a process image backbone that provides the plurality of operation controllers with uniform access to process image data items of each control computer in the manufacturing system (e.g., [0087]-[0089]).
18.	The system of claim 17, wherein the plurality of product controllers community with the plurality of operation controllers using the process image backbone (e.g., [0087]-[0089]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger et al. EP 3 070 547 A2 (“Strohmenger”) in view of C. Seitz, C. Legat and Z. Liu, "Flexible manufacturing control with autonomous product memories," 2010 IEEE 15th Conference on Emerging Technologies & Factory Automation (ETFA 2010), 2010, pp. 1-8, doi: 10.1109/ETFA.2010.5641185 (“Seitz”).
Strohmenger discloses:
1.	A system for managing physical assets in a manufacturing system (e.g., [0011]-[0012]), the system comprising:
a plurality of product controllers, each product controller corresponding to a distinct physical asset or a product in the manufacturing system (e.g., [0014], [0016], [0032]), wherein each product controller is configured to:
vary its activities according to a lifecycle state of the corresponding physical asset or product (e.g., [0049]) 
determine and store a desired product state for a physical asset during the design state (e.g., [0041], [0082]);
collect sensor data received from one or more sensors in the manufacturing system (e.g., [0021]),
determine an actual product state based on the collected sensor data and compare the actual product state to the desired product state (e.g., [0015], [0042], [0082]);
generate control instruction based on the comparison (e.g., [0015], [0042], [0082]).

transmit control instructions for performing the one or more actions to one or more operation controllers in the manufacturing system (e.g., [0043], [0031]-[0032]) and
a plurality of operation controllers (e.g., [0031]: “industrial device 110 (e.g., industrial controller), [0084]) configured to:
provide control instructions to the physical asset (e.g., [0031], [0084]), and 
receive sensor data from sensors associated with the physical asset (e.g., [0031], [0084]),
wherein each operation controller is associated to at least one of the product controllers in a cascaded configuration the product controller acting as a master to the operation controller (e.g., [0032]: “The analytics management component 118 can generate instructions that can facilitate changing the current parameter settings to the modified parameter settings, and can communicate the instructions to the industrial device 110 via the cloud gateway component. The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control the industrial device 110”).  
3.	The system of claim 1, wherein each operation controller is executed in a control computer connected to a corresponding physical asset (e.g., [0031], [0084]).  
4.	The system of claim 1, wherein the plurality of operation controllers communicate with each other using a process image backbone that provides the plurality of 
5.	The system of claim 1, wherein the plurality of product controllers are stored on a cloud-based server remote from the manufacturing system (e.g., [0016]).  
6.	The system of claim 1, wherein each product controller is further configured to: 
identify the actual product state as an anomalous product state; and
in response to identifying the anomalous state, perform one or more corrective actions (e.g., [0043], [0031]-[0032]).  
7.	The system of claim 6, wherein the corrective actions comprise invoking an emergency stop across all physical assets included in the production environment (e.g., [0043]).  
8.	The system of claim 6, wherein the corrective actions comprise rebooting a controller computer controlling a particular physical asset (e.g., [0043]).  
9.	The system of claim 6, wherein the corrective actions comprise providing an alarm to one or more users via a human-machine interface (e.g., [0043].  
10.	The system of claim 1, wherein the desired product state for each physical asset is defined based on one or more of a Bill of Materials (BOM), a Bill of Process (BOP) or a physical model of the physical asset (e.g., [0041]).  
11.	The system of claim 1, wherein the desired product state for each physical asset is updated during operation of the manufacturing system (e.g., [0041]).  

13.	A method for managing physical assets in a manufacturing system, the method comprising:
creating a plurality of product controllers, each product controller corresponding to a distinct physical asset or product in the manufacturing system (e.g., [0014], [0016], [0032]);
executing the plurality of product controllers, wherein during execution each product controller performs operations comprising:
varying activities performed by the product controller according to a lifecycle state of the corresponding physical asset or product (e.g., [0049]) 
storing a desired product state for a physical asset or product (e.g., [0041], [0082]);
collecting sensor data received from one or more sensors in the manufacturing system (e.g., [0021]),
determining an actual product state based on the collected sensor data (e.g., [0015], [0042], [0082]);
determining one or more actions to be performed on one or more physical assets in the manufacture system to yield the desired product state (e.g., [0043]); and
transmitting control instructions for performing the one or more actions to one or more operation controllers in the manufacturing system (e.g., [0043], [0031]-[0032]) and 

provide control instructions to a physical asset (e.g., [0031], [0084]), and 
receive sensor data from sensors associated with the physical asset (e.g., [0031], [0084]),
wherein each operation controller is associated to at least one of the product controllers in a cascaded configuration the product controller acting as a master to the operation controller (e.g., [0032]: “The analytics management component 118 can generate instructions that can facilitate changing the current parameter settings to the modified parameter settings, and can communicate the instructions to the industrial device 110 via the cloud gateway component. The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control the industrial device 110”).
14.	The method of claim 13, wherein the plurality of product controllers are executed in parallel on a parallel computing platform (e.g., [0016]).  

Strohmenger does not explicitly disclose that each product controller is configured to vary its activities according to a lifecycle state of the corresponding physical asset or product including design, production and operation lifecycle states, as recited in claims 1 and 13.
Seitz discloses a flexible manufacturing control with autonomous product memories/controllers that are configured to vary their activities according to a lifecycle state of 
It would have been obvious to one having ordinary skill in the art to modify Strohmenger with Seitz since Seitz discloses that such a flexible approach for product-driven manufacturing using a digital product memory helps to achieve minimum lot sizes and a reduced time to market (pg. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
10/22/21